Stevens, J.
The plaintiff declared in an action of debt upon an instrument in writing, which is described in the declaration as a “writing obligatory, signed with their hands and sealed with their seals.” The defendants,, after craving oyer, demurred to the declaration. The Court overruled the demurrer, and the defendants, by leave of the Court, withdrew it an.d pleaded to the merits. The plea of the defendants is a plea of “fraud, covin, and false representation,” in these general terms, without stating the special circumstances, and without averring whether the “fraud, covin, and false representation,” relate to the execution of the instrument, or to the consideration or inducement which influenced the obligors to become bound. To this plea the plaintiff demurred and the Court sustained the demurrer.
The errors assigned are: — 1. The instrument declared on is not a writing obligatory, 2. The Court erred in sustaining the demurrer to the plea.
As to the first error, it is only necessary to say that the withdrawal of the demurrer containing the oyer, withdrew the oyer *171also, and it ceased to be any part of the record;, and we are bound now to presume that the description given in the declaration of the instrument in writing, is correct.
The other error presents much more difficulty. The question is, whether a plea of “fraud, covin, and false representation,” pleaded in these general words, can be a good plea In bar to an action of debt on a writing obligatory;,and, if good, to what extent?
At common law, in an action of covenant or debt on a writing-obligatory, a plea'of “fraud, covin, and false representation,” is a good plea in bar if properly pleaded. But it appears that such a defence only relates to “fraud, covin, and false representation;” in the execution of the writing obligatory, and not to the consideration or inducement, which influenced the obligor to make the bond. Also, illegality, or any act or matter connected with the contract or consideration, which strikes at the contract itself, and shows that it never had any legal entity, and which renders the .bond wholly void, is a good defence at common law; but such defence cannot be given in evidence under a general plea of non est factum, or of fraud and covin: the special facts must be averred. But where the fraud, covin, and false representations, which are set üp as a defence to a bond, are respecting the right, title, amount, soundness, quantity, quality, or value, of the consideration which influenced the obligor to make the bond, the defence is equitable, and not legal, at common law. Neither is the failure in part or in the whole, a legal defence at common law: it is only a defence in equity.
Our statute has made such defences legal, in actions on bonds and writings obligatory, except conveyances of real estate, and instruments negotiable by. the law merchant. Under the statute, the entire want of consideration, or the failure in whole or in part of the consideration, may be-pleaded to actions on bonds or writings obligatory; but the manner of pleading is not changed: the pleading must be according to the common law. A plea that a bond is voluntary and without either a good or valuable consideration, is sufficient without any averments more special, because in such case there are no special facts to aver. But if the defence is founded upon a failure in the whole or in a part of the consideration, or upon the false, fraudulent, and covinous acts and representations of the obligee, *172respecting the consideration which influenced the obligor to become bound, the special facts must be averred.
If, however, the defence is bottomed on the false, fraudulent, and covinous conduct of the obligee, in relation to the execution of the instrument, as where it is fraudulently misread, or another instrument fraudulently substituted for the true one, or where the obligee fraudulently induces the obligor to execute the instrument when he is incapable of judging for himself, either by reason of drunkenness or lunacy, or where the obligee does any other fraudulent act, which shows that the obligor, in truth and in fact, never, in the eye of the law, executed the bond,— the facts may befgiven in evidence under the plea of non est factum, or they may be given in evidence under a general plea of “fraud, covin, and false representation.” Taylor v. King, 6 Munf. 358.—Wyche v. Macklin, 2 Rand. 426.—Vrooman v. Phelps, 2 Johns. R. 177.—Dorlan v. Sammis, note to 2 Johns. 179.—Dorr v. Munsell, 13 Johns. R. 430.—Parker v. Parmele, 20 Johns. R. 134.—Collins v. Blantern, 2 Wils. 347.—Dale v. Roosevelt, 9 Cow. 307.—Stevens v. Judson, 4 Wend. Rep. 471. In this limited sense the plea under consideration is good, and ought to have been sustained, hut no evidence can be given under it, except such as relates to the execution of the instrument.
It may perhaps be thought, that this opinion conflicts with • the opinion of this Court, in the case of Pence et al. adm'rs. v. Smock, 2 Blackf. 315, and the authorities there cited; but it is presumed that a correct examination of that case, and those authorities, will show that there is not perhaps any confliction. The circumstances of the case of Pence et al. v. Smock are these: — John Smock, the intestate, in his life-time, made his bond to Peter Smock, and, after his death, Peter Smock brought suit on it against Pence and Brenton,his administrators; and they pleaded generally, that the bond was obtained of John Smock in his life-time, by Peter Smock, by “fraud, covin, and false representation.” This plea was pleaded by administrators, who the law does not presume were in possession of the particulars of the fraud, they not being parties or privies to the transaction, and were therefore authorised to plead generally; for it is a settled principle of pleading, that general words are sufficient where it is to be presumed that the party pleading is not acquainted with ‘‘the minute circumstances of the case. *1731 Chitt. Pl. 239.---The People v. Dunlap, 13 Johns. Rep. 437. Again, the plea in the case of Pence et al. v. Smock, does not conflict with the opinion in this case, because there is nothing on the record to show that the “fraud, covin, and false representations,” were intended to apply to any .thing other than the execution of the bond. Indeed, the record proves almost conclusively, that they were not intended to apply to anything other than the execution of the bond, because there is another plea showing specially the failure of the consideration.
The authorities relied on by our Supreme Court, in the case of Pence et al. v. Smock, are next to be noticed.
The first is Chitty’s Pleadings. Cbitty, in his first volume, says that fraud and covin is a defence to a bond at common law. He must certainly allude to fraud and covin in the execution of the bond, because no doctrine is better settled than the doctrine that fraud, falsehood, or deceit, respecting the consideration, is no legal defence at common law to a bond. . It is otherwise with respect to simple contracts. But when applied-to a bond, it is a defence in equity only, unless it is made a defence at law by statute. Again, he says in the same volume, that such fraud and covin may be pleaded generally;- This is correct when applied to the execution of the bond, but it cannot at common law be applied to the consideration. ■ lie refers to Tresham's Case, 9 Co. Rep. 108. The case called Tresham’s Case, is the case of Brokesby and Vaux, adm'rs of Henry Vaux, Esq. v. Tresham, adm'x. of Sir Thomas Tresham. It was an action upon a bond made by Sir Thomas in his life-time, to Henry Vaux, Esq. in his life-time. The defendant pleaded plane administravit, and also divers outstanding recognizances against the estate, made by Sir Thomas in his life-time, which were outstanding and unpaid. The plaintiffs replied as to the recognizances, that they were, all paid and performed, but that the defendant kept them on foot outstanding against the estate by fraud and covin, for the purpose of cheating the plaintiffs out of the debt due on the bond. This replication was very correctly decided to be good, for two obvious reasons: — First, because it is as special as the nature of the case would admit of. It states the whole transaction, that is,' that those bonds and recognizances were all paid and performed, but that the defendant refused to lift them and take them in, for the fraudulent purpose of .pleading them as outstanding against the bond on *174which the suit was brought. There was nothing-more special in the nature of the case. And it is a well settled rule in pleading, that fraud, covin, or anything else, may be averred generally, where there are no special facts connected with the defence. In that case, the special facts were the payment and performance of the recognizances', and these Were specially averred. Secondly, it was pleaded by the administrators of a creditor, and the law presumes a creditor always a stranger to the acts of the administrator of the, debtor, and therefore he is allowed to plead generally. The People v. Dunlap, before cited, and Wimbish v. Tailbois, Plowd. R. 38.
Chitty, in his second volume on pleading, gives -the form of a plea of fraud, covin, and false representation, specially setting out the facts, and adds at the bottom of that form, that a plea of general fraud and covin may be added. Forms are not law, but they ought to be evidence of what the law is. Chitty refers to no authority to sustain his general plea, but his special plea he sustains by the cases cited in his note. .The first one is the case of Cockshott et al. v. Bennett et al. 2 T. R. 763. This case has nothing’whatever to do with the principle, nor do any of the judges say any thing in relation to it. ' It was an action of assumpsit on a simple con tract,/and the whole controversy was about the effect of such acts of fraud. in Courts of law and Courts of equity. The second' case is the case of Hayne v. Maltby, 3 T. R. 440, and is. directly in point to support the special plea, but says not a word about a general plea, or that sucha plea ever was or ever could be .so pleaded.'
The next case relied on by our Supreme Court, is the case of Wimbish v. Tailbois, Plowd. Rep. 38. This was an action of trespass done in landsj brought by Wimbish and wife against-Elizabeth Tailbois, widow of George Tailbois, deceased. The defendant, Tailbois, -set up title to the lands and justified. The plaintiffs, among other things, replied that a certain recovery in formedon in descender, which one William Tailbois ■ brought, was by covin between the said. William, and the said Elizabeth Tailbois, the defendant, without the ass.ent or consent of, the plaintiffs, Wimbish and wife. This replication was sustained’ by- a majority of the Court, Justice. Brown dissenting. The judges delivered their opinions seriatim, and gave specially their reasons for sustaining the replication, which are: — L.because the law does not require a person to aver that which the *175law does not presume he knows, and that the coyin in that case was between the defendant and a third person, in a certain transaction to which the plaintiffs were entire strangers, and therefore not presumed to know the minute particulars; 2. that the replication was pleaded under and by virtue of a statute, respecting covinous recoveries of real estate by women, and was authorised in that general form by the statute. But they all explicitly stated that, at common law, the special facts must be averred. Justice Brown, in dissenting; said that although the statute was general, yet the pleading ought to be according to the common law, and, by the. common law, the cause of covin must be shown.
The next case cited by' our Court, is the case of Gordon v. Gordon, 1 Stark. Rep. 294. There is nothing in this case to show whether the plea was- general or special, or to show what it related to. There was no opinion oh the plea, nor does it appear to have been brought into question. The case went off on other grounds. The reporter simply adds, that there was also a plea of'fraud and covin; but whether it was. a general or special plea, is not shown.
In the case of Sherwood v. Johnson, 1 Wend. Rep. 443, a general replication of fraud and covin was sustained. This was a suit by a creditor of the testator in his life-time, against his executor after his death, and the fraud and covin set out in the replication, were chargéd to be fraud and covin committed by the testator and the executor in the life-time of the testator, in a transaction to which the creditor was neither a party nor privy, and therefore he was authorised to plead generally, the law not presuming him to be acquainted with the special circumstances. This case is, in principle, precisely like Tresham's Case, and does not conflict with anything in this opinion.
If this view of the case is correct, and we think it is, the judgment of the Circuit Court must be reversed, and the cause remanded for further proceedings in accordance with this opinion.